Per Curiam.
Doggett’s handwritten petition does not allege .facts sufficient to show he is now unlawfully imprisoned. Hence, we find no error in Judge Mallard’s order. However, based on facts disclosed by our records in connection with his 1964 petition for cer-tiorari and by the Attorney General’s answer to his present petition for certiorari, Doggett, in our opinion, is entitled to relief to the extent set forth below.
In 1962 G.S. 148-45, the statute providing punishments for escapes, contained the following provision: “Any term of imprisonment imposed hereunder shall commence at the termination of any and all sentences to be served in the State prison system under which the prisoner is held at the time an offense defined by this statute is committed by such prisoner.” (Our italics.)
This Court is of the opinion that, under the mandate of the quoted statutory provision, the sentence imposed in the Wake County escape case began at the termination (completion) of the sentence *650in the Mecklenburg County larceny case. This being true, the sentences in the Union County assault case and the Wake County escape case ran concurrently.
Doggett completed service of his sentence in the Mecklenburg County larceny case on May 16, 1963. The sentence of 18 months in the Wake County escape case was imposed by judgment pronounced at August 1962 Term. The full period of 18 months from May 16, 1963, without any allowance of credit for good behavior, expired November 16, 1964. Thus, Doggett completed service of his sentence in the Wake County escape case on or before November 16, 1964.
The judgment in the Northampton County assault case provided expressly that the 2-year sentence imposed thereby was to begin upon expiration of the Wake County escape sentence. After completion of service of his sentence in the Wake County escape case, Doggett has been lawfully imprisoned under commitment issued pursuant to said judgment in the Northampton County assault case. Thus, Doggett has already served the major portion of his sentence in the Northampton County assault case. The exact date of release from further service of said sentence in the Northampton County assault case depends upon the credits for good behavior, if any, earned by Doggett while serving the Wake County escape sentence and while serving the Northampton County assault sentence.
For the reasons stated, Doggett is not lawfully imprisoned under commitment issued pursuant to judgment in the Wake County escape case. However, he is lawfully imprisoned under commitment issued pursuant to judgment in the Northampton County assault case. The North Carolina Prison Department, in conformity with this opinion, will determine the date on which the sentence Doggett is now serving, to wit, the sentence in the Northampton County assault case, will terminate.
This disposition, very favorable to Doggett, results from the quoted mandatory provision of G.S. 148-45 prior to the 1965 amendment thereof. By virtue of the 1965 amendment (Session Laws of 1965, Chapter 283), G.S. 148-45 now provides: “Unless otherwise specifically ordered by the presiding judge, any term of imprisonment imposed hereunder shall commence at the termination of any and all sentences to be served in the State prison system under which the prisoner is held at the time an offense defined by this section is committed by such prisoner.” (Our italics.)
The Clerk will forward a certified copy of this opinion to each of the following: (1) The Clerk of the Superior Court of Wake *651County; (2) the North Carolina Prison Department; (3) the Clerk of the Superior Court of Northampton County; and (4) Doggett.
Petition allowed and relief granted to the extent set forth in the opinion.
Moore, J., not sitting.